 



Exhibit 10(s)
First Amendment to Master Accounts Receivable
Purchase Agreement and Waiver
     This First Amendment to Master Accounts Receivable Purchase Agreement and
Waiver (herein, the “Amendment”) is entered into as of October 22, 2007, among
LaSalle Bank National Association (the “Bank”), The Scotts Company LLC (the
“Company”) and The Scotts Miracle-Gro Company (the “Parent”).
Preliminary Statements
     A. Reference is hereby made to that certain Master Accounts Receivable
Purchase Agreement dated as of April 11, 2007 (as amended, the “Purchase
Agreement”), among the Company, the Parent and the Bank.
     B. The Company has requested that the Bank (i) waive compliance with
certain provisions of the Purchase Agreement, and (ii) amend certain provisions
of the Purchase Agreement, and the Bank is willing to do so under the terms and
conditions set forth in this Amendment.
     C. Capitalized terms used but not otherwise defined herein shall have the
same meaning herein as in the Purchase Agreement.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Waiver.
     The Company has notified the Bank that a Termination Event has occurred
under Section 18.1(i) of the Purchase Agreement as a result of the Downgrade of
the rating of Home Depot Inc. by S&P on July 5, 2007, from A+ to BBB+ (the
“Existing Termination Event”).
     Subject to the conditions precedent set forth in Section 3 below, the Bank
hereby waives the Existing Termination Event. The Company and the Parent hereby
acknowledge and agree that the occurrence of a Downgrade as set forth in
Section 18.1(i) of the Purchase Agreement after the date hereof shall constitute
a Termination Event under the Purchase Agreement. Accordingly, at all times
following the date hereof, the Company and the Parent shall be in full
compliance with all terms, conditions and provisions of the Purchase Agreement.
     Except as specifically waived hereby, all of the terms and conditions of
the Purchase Agreement currently in effect shall stand and remain in full force
and effect.
Section 2. Amendments to Purchase Agreement.
     Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Purchase Agreement shall be and hereby is amended as
follows:

 



--------------------------------------------------------------------------------



 



     2.1. Section 1 of the Purchase Agreement is hereby amended by deleting from
the definition of “Margin” contained therein the reference to “0.60%” and
replacing it with “0.75%”.
Section 3. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     3.1. The Company, the Parent and the Bank shall have executed and delivered
this Amendment.
     3.2. The Bank shall have received copies (executed or certified, as may be
appropriate) of all legal documents or proceedings taken in connection with the
execution and delivery of this Amendment and the other documents referred to
above to the extent the Bank or its counsel may reasonably request.
     If this Amendment becomes effective, the change in the definition of Margin
shall take effect on October 22, 2007, for all purposes of the Purchase
Agreement.
Section 4. Representations.
     In order to induce the Bank to execute and deliver this Amendment, the
Company hereby represents to the Bank that as of the date hereof, the
representations and warranties set forth in the Purchase Agreement are and shall
be and remain true and correct and the Company is in compliance with the terms
and conditions of the Purchase Agreement and no Termination Event or event
which, with notice or lapse of time or both, would constitute a Termination
Event thereunder exists or shall result after giving effect to this Amendment.
Section 5. Miscellaneous.
     5.1. Except as specifically amended herein, the Purchase Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Purchase Agreement
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to any of the foregoing, any reference in any of such items to the Purchase
Agreement being sufficient to refer to the Purchase Agreement as amended hereby.
     5.2. The Company agrees to pay on demand all costs and expenses of or
incurred by the Bank in connection with the negotiation, preparation, execution
and delivery of this Amendment and the other instruments and documents to be
executed and delivered in connection herewith, including the reasonable fees and
expenses of counsel for the Bank.
     5.3. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall

-2-



--------------------------------------------------------------------------------



 



constitute one and the same agreement. Any of the parties hereto may execute
this Amendment by signing any such counterpart and each of such counterparts
shall for all purposes be deemed to be an original. This Amendment shall be
governed by the internal laws of the State of New York.
[Signature Page to Follow]

-3-



--------------------------------------------------------------------------------



 



     This First Amendment to Purchase Agreement and Waiver is entered into as of
the date and year first above written.

                      The Scotts Company LLC      
 
  By            
 
    Name
Title   /s/ Scott M. Haefke
 
VP, Treasurer
 
    
 
                    The Scotts Miracle-Gro Company    
 
               
 
  By            
 
      Name
Title   /s/ David C. Evans
 
CFO
 
   
 
             
 
               
Accepted and agreed to.
               
 
                    LaSalle Bank National Association    
 
               
 
  By            
 
      Name   /s/ Ted Lape              
 
      Title   Senior Vice President              

 